Case 1:19-cv-00007-CBA-VMS Document 70-5 Filed 03/04/19 Page 1 of 4 PageID #: 7074




                         Exhibit 5
‫‪10/8/2018‬‬
     ‫‪Case‬‬                                          ‫‪03/04/19 Page 2 of 4 PageID #: 7075‬ﻧﺗﯾﺟﺔ اﻟﺑﺣث‬
               ‫‪1:19-cv-00007-CBA-VMS Document 70-5 Filed‬‬




                                                       ‫ﺷرﻛﺔ ﻛرﯾﯾﺗﯾف اﻧﻔﺳﺗﻣﻧت ش‪.‬م‪.‬ل‪-.‬اوف ﺷور‬
                                                              ‫ﺷرﻛﺔ ﻛرﯾﯾﺗﯾف اﻧﻔﺳﺗﻣﻧت ش‪.‬م‪.‬ل‪-.‬اوف ﺷور‬        ‫اﻹﺳم اﻟﺗﺟﺎري‪:‬‬                                ‫‪1139‬‬           ‫رﻗم اﻟﺗﺳﺟﯾل‪:‬‬
                                            ‫‪CREATIVE INVESTMENT SAL - OFFSHORE‬‬                            ‫اﻹﺳم اﻹﺿﺎﻓﻲ‪:‬‬
                         ‫اوف ﺷور‬        ‫ﻧوع اﻟﺳﺟل‪:‬‬                       ‫‪AM 12:00:00 1/22/2001‬‬            ‫ﺗﺎرﯾﺦ اﻟﺗﺳﺟﯾل‪:‬‬                         ‫ﺑﯾروت )ب(‬                   ‫اﻟﻣﺣﺎﻓظﺔ‪:‬‬
                         ‫اوف ﺷور‬     ‫اﻟﺷﻛل اﻟﻘﺎﻧوﻧﻲ‪:‬‬                                                         ‫ﻣدة اﻟﺷرﻛﺔ‪:‬‬                                 ‫ﻗﺎﺋﻣﺔ‬       ‫وﺿﻊ اﻟﺷرﻛﺔ‪:‬‬
                                      ‫ﺑدارو ‪ -‬ﺷﺎرع طﺎﻟب ﺣﺑﯾش ‪ -‬اﻟﻌﻘﺎر رﻗم ‪ 5503/23‬اﻟﻣزرﻋﺔ اﻟﻌﻘﺎرﯾﺔ‪.‬‬                 ‫اﻟﻌﻧوان‪:‬‬                ‫‪12500.0000‬‬                  ‫رأس اﻟﻣﺎل‪:‬‬
     ‫ﯾﻘﺗﺻر ﻣوﺿوع اﻟﺷرﻛﺔ ﻋﻠﻰ اﻟﻧﺷﺎطﺎت اﻟﺗﺎﻟﯾﺔ‪ ،‬ﻋﻠﻰ ﺳﺑﯾل اﻟﺣﺻر‪ - :‬اﻟﺗﻔﺎوض وﺗوﻗﯾﻊ اﻟﻌﻘود واﻻﺗﻔﺎﻗﺎت ﺑﺷﺎن ﻋﻣﻠﯾﺎت وﺻﻔﻘﺎت ﯾﺟري ﺗﻧﻔﯾذھﺎ ﺧﺎرج اﻻراﺿﻲ اﻟﻠﺑﻧﺎﻧﯾﺔ‬
      ‫وﺗﻌود ﻟﺑﺿﺎﺋﻊ وﻣواد ﻣوﺟودة ﻓﻲ اﻟﺧﺎرج او ﻓﻲ اﻟﻣﻧطﻘﺔ اﻟﺟﻣرﻛﯾﺔ اﻟﺣرة‪ - .‬اﺳﺗﻌﻣﺎل اﻟﺗﺳﮭﯾﻼت اﻟﻣﺗوﻓرة ﻓﻲ اﻟﻣﻧطﻘﺔ اﻟﺟﻣرﻛﯾﺔ اﻟﺣرة ﻟﺗﺧزﯾن اﻟﺑﺿﺎﺋﻊ اﻟﻣﺳﺗوردة ﺑﻐﺎﯾﺔ‬
                                                                                                                                                                        ‫ﻧوع اﻟﻧﺷﺎط‪:‬‬
                ‫اﻋﺎدة ﺗﺻدﯾرھﺎ واﺳﺗﺋﺟﺎراﻟﻣﻛﺎﺗب ﻓﻲ ﻟﺑﻧﺎن وﺗﻣﻠك اﻟﻌﻘﺎرات اﻟﻼزﻣﺔ ﻟﻧﺷﺎطﮭﺎ ﻣﻊ ﻣراﻋﺎة ﻗﺎﻧون ﺗﻣﻠك اﻻﺟﺎﻧب ﻟﺣﻘوق ﻋﯾﻧﯾﺔ ﻋﻘﺎرﯾﺔ ﻓﻲ ﻟﺑﻧﺎن‪ - .‬وﺿﻊ اﻟدراﺳﺎت‬
                                                                                    ‫واﻻﺳﺗﺷﺎرات اﻟﺗﻲ ﺳﺗﺳﺗﻌﻣل ﺧﺎرج ﻟﺑﻧﺎن ﺑﻧﺎء ﻟطﻠب ﻣؤﺳﺳﺎت ﻣﻘﯾﻣﺔ ﻓﻲ اﻟﺧﺎرج‪.‬‬


                                                                                                                                                       ‫اﻟﻣﺳﺎھﻣون ‪ /‬اﻷﺷﺧﺎص‬
      ‫اﻟﻧﺳﺑﺔ‬          ‫اﻟﺣﺻص‬              ‫اﻷﺳﮭم‬                   ‫ﻧوع اﻟﻌﻼﻗﺔ‬                     ‫اﻟﺟﻧﺳﯾﺔ‬                                     ‫اﻹﺳــــم‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                          ‫ﻣدﯾر ﻋﺎم‬                      ‫ﻟﺑﻧﺎن‬                                        ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                          ‫ﻣدﯾر ﻋﺎم‬                      ‫ﻟﺑﻧﺎن‬                                         ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                  ‫رﺋﯾس ﻣﺟﻠس إدارة‬                       ‫ﻟﺑﻧﺎن‬                                         ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                      ‫ﻣﻔوض ﻣراﻗﺑﺔ‬                       ‫ﻟﺑﻧﺎن‬                                               ‫ﺣﺳﯾن ﻓﮭد رﺣﺎل‬
                ‫‪0‬‬                ‫‪0‬‬               ‫‪475‬‬                             ‫ﻣﺳﺎھم‬                      ‫ﻟﺑﻧﺎن‬                                         ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬               ‫‪475‬‬                             ‫ﻣﺳﺎھم‬                      ‫ﻟﺑﻧﺎن‬                                        ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬               ‫‪50‬‬                             ‫ﻣﺳﺎھم‬                       ‫ﻟﺑﻧﺎن‬                                       ‫اﺷرف ﻋﺎﺻم ﺻﻔﻲ اﻟدﯾن‬
                ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                             ‫ﻣؤﺳس‬                        ‫ﻟﺑﻧﺎن‬                                         ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                             ‫ﻣؤﺳس‬                        ‫ﻟﺑﻧﺎن‬                                        ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                             ‫ﻣؤﺳس‬                       ‫ﻟﺑﻧﺎن‬                                       ‫اﺷرف ﻋﺎﺻم ﺻﻔﻲ اﻟدﯾن‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                       ‫ﻣﻔوض ﺗوﻗﯾﻊ‬                       ‫ﻟﺑﻧﺎن‬                                         ‫ﺟﻣﺎل ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                       ‫ﻣﻔوض ﺗوﻗﯾﻊ‬                       ‫ﻟﺑﻧﺎن‬                                        ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                  ‫ﻋﺿو ﻣﺟﻠس إدارة‬                        ‫ﻟﺑﻧﺎن‬                                        ‫ﻏﺳﺎن ﻋﺑد اﻟﺣﺳﯾن ﺑﺳﻣﺎ‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                  ‫ﻋﺿو ﻣﺟﻠس إدارة‬                        ‫ﻟﺑﻧﺎن‬                                       ‫اﺷرف ﻋﺎﺻم ﺻﻔﻲ اﻟدﯾن‬
                ‫‪0‬‬                ‫‪0‬‬                 ‫‪0‬‬                            ‫ﻣﺣﺎﻣﻲ‬                       ‫ﻟﺑﻧﺎن‬                                       ‫اﺷرف ﻋﺎﺻم ﺻﻔﻲ اﻟدﯾن‬


                                                                                                                                                                 ‫اﻟﻔـــروع‬
                                                                                                                                                                             ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                          ‫اﻟﺗﻣﺛﯾل اﻟﺗﺟﺎري‬
                                                                                                                                                                             ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                                 ‫اﻟﻌﻘـــود‬
                                                                                                                                                                             ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                        ‫وﻗوﻋــﺎت وإﺷــﺎرات‬
                                                                                                                                                                             ‫ﻻ ﯾوﺟد‪...‬‬




‫‪http://cr.justice.gov.lb/search/result.aspx?id=1000078753‬‬                                                                                                                          ‫‪1/1‬‬
Case 1:19-cv-00007-CBA-VMS Document 70-5 Filed 03/04/19 Page 3 of 4 PageID #: 7076




               Global Arabic Translation Services
                       ‫ﺍﻟﺧﺩﻣﺎﺕ ﺍﻟﻌﺎﻟﻣﻳﺔ ﻟﻠﺗﺭﺟﻣﺔ ﺍﻟﻌﺭﺑﻳﺔ‬
          26 Sheinfein St., Kfar Saba,, Israel
   +972 54 8349.337
   www.GatsTranslations.com




                                       CERTIFICATION

           I, Yaniv Berman, do hereby certify that as a qualified translator I am fully

   conversant with the English and Arabic languages, and that to the best of my

   knowledge, the attached document, “The Lebanese Corporate Registration for

   Creative Investment SAL-Offshore”, is a true and accurate translation of the

   original text from the Arabic language into English.


   Date: March 4, 2019




                                                 _______________________
                                                      Yaniv Berman
   Case 1:19-cv-00007-CBA-VMS Document 70-5 Filed 03/04/19 Page 4 of 4 PageID #: 7077
Aug. 10, 2018                                                                                                           Search result




                                               CREATIVE INVESTMENT SAL - OFFSHORE



Registration No.:                                         Commercial Name:
                                    1139                                              CREATIVE INVESTMENT SAL - OFFSHORE
                                                          [Arabic]

                                                          Additional Name:             CREATIVE INVESTMENT SAL - OFFSHORE
                                                          [English]
District:                         Beirut (B)              Registration Date:                                   Record
                                                                                   1/22/2001 12:00:00 AM                   Off shore
                                                                                                               Type:
                                                                                                               Legal
Company Status:                     Active                Company Term:                                        Form:      Off shore

Capital:                       12500.0000 [sic.]          Address:      Badaro, Taleb Hobeiche St., Property No. 5503/23,
                                                                        Al-Mazra'a Al-Iqariya.


Nature of Business:       The company’s line of business is limited to the following activities, exclusively: negotiation and signing
                          contracts and agreements regarding transactions and deals implemented outside of Lebanese territory,
                          pertaining to goods and materials located abroad or in a customs-free zone. Employing facilities
                          provided in the customs-free zone to store the imported goods with the aim of re-exporting them;
                          leasing the offices in Lebanon; owning the properties required for its activities, all in compliance with
                          the Law of the Foreign Ownership of Ius in Re Rights in Lebanon. Conducting consultations and studies
                          that will be used outside of Lebanon, upon the request of institutions domiciled abroad.



     Shareholders / persons:

               Name                         Nationality                  Role                        Shares*       Shares*      Stake
 Ghassan Abd al-Hussein Basma              Lebanese         General Manager                         0             0             0
 Jamal Abd al-Hussein Basma                Lebanese         General Manager                         0             0             0

 Gamal Abd al-Hussein Basma                Lebanese         Chairman of the Board of Directors      0             0             0
 Hussein Fahd Rihal                        Lebanese         Statutory auditor                       0             0             0
 Jamal Abd al-Hussein Basma                Lebanese         Shareholder                             475           0             0
 Ghassan Abd al-Hussein Basma              Lebanese         Shareholder                             475           0             0
 Ashraf Asim Safi a-Din                    Lebanese         Shareholder                             50            0             0
 Jamal Abd al-Hussein Basma                Lebanese         Founder                                 0             0             0
 Ghassan Abd al-Hussein Basma              Lebanese         Founder                                 0             0             0

 Ashraf Asim Safi a-Din                    Lebanese         Founder                                 0             0             0

 Jamal Abd al-Hussein Basma                Lebanese         Authorized signatory                    0             0             0
 Ghassan Abd al-Hussein Basma              Lebanese         Authorized signatory                    0             0             0
 Ghassan Abd al-Hussein Basma              Lebanese         Director                                0             0             0
 Ashraf Asim Safi a-Din                    Lebanese         Director                                0             0             0
 Ashraf Asim Safi a-Din                    Lebanese         Attorney                                0             0             0


  Branches

None.
  Commercial Representation


None.

  Contracts
None.

  Events and Notes
None.

* Translator's note: The word "Shares" appears in the title of two columns in the above table. In Arabic, there were two different words, both can be translated
as "Shares".

http://cr.justice.gov.lb/search/result.aspx?id=71000078753                                       1/1
